Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s submission filed on October 8, 2021 and the IDS filed on November 18, 2021. Claims 1-17 are pending. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,448,416 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: network node in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the Examiner determines that the specifically discloses that the network node has a structure corresponding to a base station. See col. 4, lines 27-28. See also col. 4, lines 26-38 which discloses other types of nodes as equivalent structures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reissue Application – 35 U.S.C. 251
Claims 1-17 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure “obtain, from the mobile station, a select number of consecutive message indicating an empty mobile station buffer of the mobile station”, without a buffer status report.  
The Examiner also notes that in each of the original claims of the underlying patent, the buffer status report is used to indicate an empty mobile station buffer.
In the Applicant’s statement for support for changes to the claims with respect to claims 1, 9 and 17,  the Applicant cited to col. 12, lines 3-34. As set forth therein, the specification discloses the receipt of a message including a buffer status report indicating a zero buffer size. With references to Figures 8 and 0, the citation states “the base station 12 starts to receive a message indicating an empty mobile station buffer, i.e. BSR=0.” In the same citation it states that “upon receipt of the fourth consecutive message comprising only padding transmission and buffer status reports that indicate that the mobile station buffer is empty”. 
Each one of the above citations, as identified by the Applicant, specifically require a buffer status report to indicate that the mobile station buffer is empty.  There is no disclose of indicating an empty buffer without a buffer status report message. 
The claims were always drawn a buffer status report which indicates an empty mobile station buffer of the mobile station.  
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. 

Thus the Examiner determines that the underlying patent does not clearly and unequivocally disclose any embodiment without using a buffer status report to indicate an empty buffer, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US Patent Pub. 20100074230 in view of Gorokhov US Patent Pub. 2011/0217985.
Regarding claim 1:
A method in a network node for controlling predictive scheduling in a wireless communication network between a base station applying predictive scheduling and a mobile station according to an uplink transmission scheme, the method comprising: 
As set forth in paragraph [0009], Ishii discloses a base station selects a mobile station allowed to communicate using a shared channel and requests the selected mobile station via the uplink scheduling grant to communicate using the shared channels. The selected mobile station in turn transmits the shared channel based on the uplink scheduling grant. See also paragraph [0012]
The Examiner notes that Ishii is directed to persistent scheduling. The Examiner determines that Ishii does not appear to disclose of the UE sending a scheduling request prior to the initial uplink scheduling grant and thus the Examiner determines that Ishii provides a predictive scheduling scheme since the UE can provide a pre-scheduled uplink grant. In addition, In paragraph [0097], Ishii discloses that having the UE transmit a scheduling request is not preferable since it can cause delay in services such as gaming and VoIP. Therefore, there is a clear suggestion that predictive scheduling is preferred. Nonetheless, to the extent it is considered that Ishii does not provide ‘predictive’ scheduling, the Examiner notes that Gorokhov is directed to a method for predictive scheduling.
Gorokhov in paragraph [0067] discloses that a pre-scheduling decision takes into account priority, buffer level, channel measurement data of the UE serviced by the cell.  As explained in the abstract, a UE observing interference information can perform scheduling decisions. See also paragraph [0068] that the pre-scheduling decision can be sent to the UE. In paragraphs [0059] and [0082], uplink resources are specified.  
Therefore, it would have been obvious to a person of ordinary skill in the art to employ a system with predictive scheduling. As explained by Ishii, waiting for the UE to transmit a scheduling request is not preferable since it can create delays for delay sensitive services. As also set forth below, buffer information is also sent to the base station which is used to determine whether the add the UE to a scheduling list. In addition, as explained by Gorokhov, using predictive/pre-scheduling, this will help mitigate interference by specifically using information present in the cell and in the UE in order to determined when to pre-schedule the UE.  Therefore, using predictive scheduling would have been predictable to one of ordinary skill in the art given the suggestion set forth by Ishii and the teachings disclosed by Gorokhov for using pre-scheduling for uplink resources. 
obtaining, from the mobile station, a select number of consecutive messages [comprising a buffer status report] indicating an empty mobile station buffer of the mobile station; and
Ishii discloses in paragraphs [0124-0125] that the processing unit may be configured to stop allocating uplink radio resources to the mobile station if control information indicating that the amount  of user data in the data buffer of the mobile station is zero is received three times in succession from the mobile station. 
determining to halt predictive scheduling for the mobile station upon receipt of the select number of consecutive messages from the mobile station indicating the empty mobile station buffer of the mobile station.  
As stated in paragraphs [0124-0125] the processing unit is configured to exclude the mobile station form the scheduling for the uplink shared channel. Specifically, the processing using is configured to refrain from transmitting the mobile station the uplink scheduling grant for requesting transmission of an uplink shared channel. See also paragraphs [0126-0127].

Regarding claim 5:
The method according to claim 1, wherein the uplink transmission scheme specifies a periodicity of uplink transmissions and a data size of the uplink transmissions.  
See paragraphs [0072] and [0122]. See also Figure 11-12 where the number of uplink is determined based on the amount of data in the data buffer. 

Regarding claim 6:
The method according to claim 1, [claim 5,] wherein the uplink transmission scheme is adapted based on channel quality metrics for the mobile station.  
See paragraphs [0074-0075] which discloses that the uplink control channel is used to transmit a downlink channel quality indicator used for scheduling and adaptive module and coding of the physical downlink shared channel. 

Regarding claim 7:
The method according to claim 1, [claim 5,] wherein the uplink transmission scheme is adapted based on detected path loss for the mobile station.  
See paragraph [0123] which discloses that the secluding and selection of transmission formats including schemes based on coding rates, data seizes, SIRs and/or path losses of sounding reference signals transmitted from the mobile stations in uplink. 

Regarding claim 8:
The method according to claim 1, wherein the uplink transmission scheme schedules a plurality of uplink transmission grants to be transmitted from the base station to the mobile station without having received a scheduling request from the mobile station requesting the uplink transmission grants.  
See paragraph [0099]which discloses of receiving a plurality of uplink scheduling grants from the base station.  The Examiner notes that Ishii does not disclose that the mobile station must request use of the uplink transmission, thus, Ishii discloses that receiving a plurality of uplink grants without having received a scheduling request. 
In addition, as set forth above, Gorokhov is directed to a method of pre-scheduling uplink resources and thus, with this method an uplink grant is transmitted without having received a scheduling request. As set forth above, Ishii discloses that it is preferable to not receive a scheduling request from the mobile station. 

Regarding claim 9:
A network node for controlling predictive scheduling in a wireless communication network, the network node configured to initiate predictive scheduling for a mobile station according to an uplink transmission scheme, the network node comprising: 
As set forth in paragraph [0009], Ishii discloses a base station selects a mobile station allowed to communicate using a shared channel and requests the selected mobile station via the uplink scheduling grant to communicate using the shared channels. The selected mobile station in turn transmits the shared channel based on the uplink scheduling grant. See also paragraph [0012]
The Examiner notes that Ishii is directed to persistent scheduling. The Examiner determines that Ishii does not appear to disclose of the UE sending a scheduling request prior to the initial uplink scheduling grant and thus the Examiner determines that Ishii provides a predictive scheduling scheme since the UE can provide a pre-scheduled uplink grant. In addition, In paragraph [0097], Ishii discloses that having the UE transmit a scheduling request is not preferable since it can cause delay in services such as gaming and VoIP. Therefore, there is a clear suggestion that predictive scheduling is preferred. Nonetheless, to the extent it is considered that Ishii does not provide ‘predictive’ scheduling, the Examiner notes that Gorokhov is directed to a method for predictive scheduling.
Gorokhov in paragraph [0067] discloses that a pre-scheduling decision takes into account priority, buffer level, channel measurement data of the UE serviced by the cell.  As explained in the abstract, a UE observing interference information can perform scheduling decisions. See also paragraph [0068] that the pre-scheduling decision can be sent to the UE. In paragraphs [0059] and [0082], uplink resources are specified.  
Therefore, it would have been obvious to a person of ordinary skill in the art to employ a system with predictive scheduling. As explained by Ishii, waiting for the UE to transmit a scheduling request is not preferable since it can create delays for delay sensitive services. As also set forth below, buffer information is also sent to the base station which is used to determine whether the add the UE to a scheduling list. In addition, as explained by Gorokhov, using predictive/pre-scheduling, this will help mitigate interference by specifically using information present in the cell and in the UE in order to determined when to pre-schedule the UE.  Therefore, using predictive scheduling would have been predictable to one of ordinary skill in the art given the suggestion set forth by Ishii and the teachings disclosed by Gorokhov for using pre-scheduling for uplink resources. 
a processor; and a memory containing instructions which, when executed by the processor, cause the network node to perform operations to: 
See Fig. 8 which discloses a call processing unit. See also Fig. 1 of Gorokhov which discloses a base station with a processor and a memory. 
obtain, from the mobile station, a select number of consecutive messages [comprising a buffer status report] indicating an empty mobile station buffer of the mobile station; and 
Ishii discloses in paragraphs [0124-0125] that the processing unit may be configured to stop allocating uplink radio resources to the mobile station if control information indicating that the amount  of user data in the data buffer of the mobile station is zero is received three times in succession from the mobile station. 


determine to halt predictive scheduling for the mobile station upon receipt of the select number of consecutive messages from the mobile station indicating the empty mobile station buffer of the mobile station.  
As stated in paragraphs [0124-0125] the processing unit is configured to exclude the mobile station form the scheduling for the uplink shared channel. Specifically, the processing using is configured to refrain from transmitting the mobile station the uplink scheduling grant for requesting transmission of an uplink shared channel. See also paragraphs [0126-0127].

Regarding claim 13:
The network node according to claim 9, wherein the processor is further operative to specify a periodicity of uplink transmissions and a data size of the uplink transmissions.  
See paragraphs [0072] and [0122]. See also Figure 11-12 where the number of uplink is determined based on the amount of data in the data buffer. 

Regarding claim 14:
The network node according to claim 9, [claim 13,] wherein the processor is further operative to adapt the uplink transmission scheme based on channel quality metrics for the mobile station.  
See paragraphs [0074-0075] which discloses that the uplink control channel is used to transmit a downlink channel quality indicator used for scheduling and adaptive module and coding of the physical downlink shared channel. 

Regarding claim 15:
The network node according to claim 9, [claim 13,] wherein the processor is further operative to adapt the uplink transmission scheme based on detected path loss for the mobile station.  
See paragraph [0123] which discloses that the secluding and selection of transmission formats including schemes based on coding rates, data seizes, SIRs and/or path losses of sounding reference signals transmitted from the mobile stations in uplink. 

Regarding claim 16:
The network node according to claim 9, wherein the uplink transmission scheme schedules a plurality of uplink transmission grants to be transmitted from the network node to the mobile station without having received a scheduling request from the mobile station requesting the uplink transmission grants.  
See paragraph [0099]which discloses of receiving a plurality of uplink scheduling grants from the base station.  The Examiner notes that Ishii does not disclose that the mobile station must request use of the uplink transmission, thus, Ishii discloses that receiving a plurality of uplink grants without having received a scheduling request. 

Regarding claim 17:
A non-transitory computer readable storage medium having stored thereon computer program code which, when executed by a processing device of a network node for controlling predictive scheduling of uplink traffic from a mobile station to a network node in a wireless communication network according to an uplink transmission scheme, cause the network node to perform operations comprising: 
As set forth in paragraph [0009], Ishii discloses a base station selects a mobile station allowed to communicate using a shared channel and requests the selected mobile station via the uplink scheduling grant to communicate using the shared channels. The selected mobile station in turn transmits the shared channel based on the uplink scheduling grant. See also paragraph [0012]
The Examiner notes that Ishii is directed to persistent scheduling. The Examiner determines that Ishii does not appear to disclose of the UE sending a scheduling request prior to the initial uplink scheduling grant and thus the Examiner determines that Ishii provides a predictive scheduling scheme since the UE can provide a pre-scheduled uplink grant. In addition, In paragraph [0097], Ishii discloses that having the UE transmit a scheduling request is not preferable since it can cause delay in services such as gaming and VoIP. Therefore, there is a clear suggestion that predictive scheduling is preferred. Nonetheless, to the extent it is considered that Ishii does not provide ‘predictive’ scheduling, the Examiner notes that Gorokhov is directed to a method for predictive scheduling.
Gorokhov in paragraph [0067] discloses that a pre-scheduling decision takes into account priority, buffer level, channel measurement data of the UE serviced by the cell.  As explained in the abstract, a UE observing interference information can perform scheduling decisions. See also paragraph [0068] that the pre-scheduling decision can be sent to the UE. In paragraphs [0059] and [0082], uplink resources are specified.  
Therefore, it would have been obvious to a person of ordinary skill in the art to employ a system with predictive scheduling. As explained by Ishii, waiting for the UE to transmit a scheduling request is not preferable since it can create delays for delay sensitive services. As also set forth below, buffer information is also sent to the base station which is used to determine whether the add the UE to a scheduling list. In addition, as explained by Gorokhov, using predictive/pre-scheduling, this will help mitigate interference by specifically using information present in the cell and in the UE in order to determined when to pre-schedule the UE.  Therefore, using predictive scheduling would have been predictable to one of ordinary skill in the art given the suggestion set forth by Ishii and the teachings disclosed by Gorokhov for using pre-scheduling for uplink resources. 
obtaining, from the mobile station, a select number of consecutive messages [comprising a buffer status report] indicating an empty mobile station buffer of the mobile station; and 
Ishii discloses in paragraphs [0124-0125] that the processing unit may be configured to stop allocating uplink radio resources to the mobile station if control information indicating that the amount  of user data in the data buffer of the mobile station is zero is received three times in succession from the mobile station. 
determining to halt predictive scheduling for the mobile station upon obtaining the select number of consecutive messages from the mobile station indicating the empty mobile station buffer of the mobile station.
As stated in paragraphs [0124-0125] the processing unit is configured to exclude the mobile station form the scheduling for the uplink shared channel. Specifically, the processing using is configured to refrain from transmitting the mobile station the uplink scheduling grant for requesting transmission of an uplink shared channel. See also paragraphs [0126-0127].

Claim(s) 2-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US Patent Pub. 20100074230 in view of Gorokhov US Patent Pub. 2011/0217985 and further in view of Lee et al. US Patent Pub. 2011/0243014.
Regarding claim 2:
The method according to claim 1, further comprising: obtaining a message from the mobile station, the message comprising data indicating an empty mobile station buffer; and determining to restart applying predictive scheduling for the mobile station upon obtaining the message.  
Regarding claim 10:
The network node according to claim 9, wherein the processor is further operative to: obtain a message from the mobile station, the message comprising data indicating an empty mobile station buffer; and determine to restart applying predictive scheduling for the mobile station upon receipt of the message.  
As set forth above, Ishii discloses of receiving a message from the mobile station which indicates an empty buffer. Ishii does not specifically disclose to determine to restart applying predictive scheduling upon receipt of the message. 
	Nonetheless, see paragraph [0046] of Lee which discloses that upon receipt of a zero BSR the UL scheduling includes the UE in the UL scheduling list because although the UL scheduler has received the zero BSR from the UE, there is still data to be transmitted in the buffer of the first UE. 
	Thus, Lee discloses obtaining a message from the UE (zero BSR message) and restarting the scheduling since the UE is added back to the UL scheduler. 
	Therefore, it would have been obvious to a person of ordinary skill in the to restart applying predictive scheduling for the mobile station so that the UE can transmit data that is still waiting in the buffer. As explained by Lee after a zero BSR is received by the base station, there can still be data to be transmitted. Thus, Lee discloses it was known to return the UE to the UL scheduler list and restart the pre-scheduling scheme.  In addition, Ishii discloses that one of ordinary skill in the art would want the base station to continue the process since certain services are delay sensitive (paragraph [0092]) and by restarting the scheduling this will ensure that the data from the UE can be transmitted on a timely manner.  

Regarding claim 3:
The method according to claim 1, further comprising, detecting that a time period t has elapsed, t being equal to a predicted packet Inter Arrival Time (IAT); determining to restart applying predictive scheduling for the mobile station upon lapse of the time period t.  
Regarding claim 11:
The network node according to claim 9, wherein the processor is further operative to: detect that a time period t has elapsed, t being equal to a predicted packet Inter Arrival Time (IAT); and to restart applying predictive scheduling for the mobile station upon lapse of the time period t.  
Ishii as set forth above, does not specifically disclose of restarting the predictive scheduling upon lapse of a time period. 
Nonetheless, Lee is directed to a method for stopping the scheduling of uplinks in response to a zero buffer status.  As set forth in paragraph [0078], Lee discloses that the UL scheduling activates a timer no_BSR_timer and when the timer elapses, the UL scheduler operates as if there were data of a BSR size. Lee discloses that the timer may be set for half of the packet delay budge.  
Therefore, it would have been obvious to a person of ordinary skill in the art to determine whether a time period has passed and to restart applying predictive scheduling. As explained by Lee after a zero BSR is received by the base station, there can still be data to be transmitted. Thus, Lee discloses it was known to return the UE to the UL scheduler list after a predetermined time period and restart the pre-scheduling scheme.  In addition, Ishii discloses that one of ordinary skill in the art would want the base station to continue the process since certain services are delay sensitive (paragraph [0092]) and by restarting the scheduling this will ensure that the data from the UE can be transmitted on a timely manner.  

Regarding claim 4:
The method according to claim 3, wherein the time period t is set to IAT minus M, where M is of a predetermined constant value or dependent on a value of IAT.  
Regarding claim 12:
The network node according to claim 11, wherein the time period t is set to IAT minus M, where M is of a predetermined constant value or dependent on a value of IAT.  
As set forth in paragraph [0078], Lee discloses a constant value that is related to the Packet Delay Budget for the time period, As explained above, it would have been obvious to a person of ordinary skill in the art to determine whether a time period has passed and to restart applying predictive scheduling. As explained by Lee after a zero BSR is received by the base station, there can still be data to be transmitted. Thus, Lee discloses it was known to return the UE to the UL scheduler list after a predetermined time period and restart the pre-scheduling scheme.  In addition, Ishii discloses that one of ordinary skill in the art would want the base station to continue the process since certain services are delay sensitive (paragraph [0092]) and by restarting the scheduling this will ensure that the data from the UE can be transmitted on a timely manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992